TÍ,IS wrii; of error is brought to reverse a judgment rendered against Martin on an award,
We are of opinion the judgment cannot be sustain. e(*- The award upon which judgment was rendered, contains no irregularity apparent on its face ; but it ap. pears to have been made out by the arbitrators alter they had made out and returned a previous award, and it has ^ecn repeatedly held, that after making out and retur. «big an award, the authority of the arbitrators becomes extinct, and an award subsequently made, cannot au. faorise the judgment of the court upon it.
The first award made out by the arbitrators, it is true, does not contain the requisite solemnities of a vahd award ; but though not made out in strict accor. dance to the requisitions of law, after it was returned, the power of the arbitrators over the matter in contest ceased, and no act of theirs subsequently made, could cure the defect existing in the award returned.
The judgment must, therefore, be reversed with costs, the cause lemanded to the court below, the awards quashed, the order of reference set aside, and further proceedings there had, ribt inconsistent with this opinion.